Case 2:20-cv-10434-GW-JEM Document 37-1 Filed 05/21/21 Page 1 of 3 Page ID #:404



   1   JENNIFER HOLLIDAY, ESQ. (SBN 261343)
   2   7190 W. Sunset Blvd. #1430
   3   Los Angeles, California 90046
   4   jhollidayesq@protonmail.com
   5   dir. (805) 622-0225
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11
                                              No. 2:20-CV-10434-GHW-JEM
  12
  13    Genevieve Morton, an individual,      REQUEST FOR JUDICIAL NOTICE
  14                                          PLAINTIFF’S MOTION TO STRIKE
               v.
  15                                          AND DEEM ADMITTED
  16    Twitter, Inc., a Delaware
                                              THE HON. GEORGE H. WU
  17    Corporation; SpyIRL.com; Does 1-
  18    100.                                  Date: JUNE 17, 2021
  19
                                              Time: 8:30 AM
  20
  21                                          Courtroom: 9D
  22
  23
  24
  25
       [PROPOSED] ORDER

  26   The Court, having considered Plaintiff’s Notice of Motion and Motion to
  27
       Strike and Deem Admitted, and finding good cause, HEREBY ORDERS
  28
                                             1
Case 2:20-cv-10434-GW-JEM Document 37-1 Filed 05/21/21 Page 2 of 3 Page ID #:405



   1   that Plaintiff’s Motion is GRANTED as follows:
   2
       Paragraph 71 is deemed ADMITTED.
   3
   4   Paragraphs 3, 9, 13, 15, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 59, 60,

   5   72, 73, 74, 75, 79, 80, 81, 82, 83, 84, 85, 88, 89, 90, 91, 92, 93, 95, 96, 97,
   6
       98, 99, 100, 101, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, 121,
   7
   8   122, 126, 157 – 218 are deemed ADMITTED.
   9   First Defense is STRICKEN.
  10
       Second Defense is STRICKEN.
  11
  12   Third Defense is STRICKEN.
  13   Fourth Defense is STRICKEN.
  14
       Fifth Defense is STRICKEN.
  15
  16   Sixth Defense is STRICKEN.
  17   Seventh Defense is STRICKEN.
  18
       Eighth Defense is STRICKEN.
  19

  20   Ninth Defense is STRICKEN.
  21
       Tenth Defense is STRICKEN.
  22
       Eleventh Defense is STRICKEN.
  23
  24   Twelfth Defense is STRICKEN.
  25
       Thirteenth Defense is STRICKEN.
  26
       Fourteenth Defense is STRICKEN.
  27
  28   Fifteenth Defense is STRICKEN.
                                               2
Case 2:20-cv-10434-GW-JEM Document 37-1 Filed 05/21/21 Page 3 of 3 Page ID #:406



   1   FIRST, SECOND, FOURTH, AND THIRTEENTH DEFENSE ARE
   2
       STRICKEN WITHOUT LEAVE TO AMEND.
   3
   4   IT IS SO ORDERED.

   5
   6
   7
   8   JUNE ____ 2021                     _________________________
                                          Hon George H. Wu
   9                                      United States District Court Judge
  10
  11
  12
  13
  14
  15
  16

  17
  18
  19

  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             3
